DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 21, 27, and 34 have been amended. Claims 21-40 are currently pending. 

Allowable Subject Matter

Claims 21-40 are allowed.

The following is an examiner’s statement of reasons for allowance: Claims 21-40 distinguish over the prior art in that no combination of the prior art specifically teaches  a plurality of voice-capturing devices; and one or more processors and one or more memories to store computer-executable instructions that, when executed, cause the one or more processors to: receive, at a service provider environment from a computing device a request to register the plurality of voice-capturing devices for device-specific accounts, wherein the plurality of voice-capturing devices are detected by the computing device over one or more networks and 

US PGPUB 2018/0019929 discloses an IoT system with multiple IoT devices that can be controlled by a user device via a server platform wherein the devices can be registered via multiple registration requests. No mention of receiving, at a service provider environment from a computing device a request to register the plurality of voice-capturing devices for device-specific accounts, wherein the plurality of voice-capturing devices are detected by the computing device over one or more networks and selected by the computing device for configuration as a batch according to one or more configuration parameter values is present. 

US PGPUB 2016/0065653 discloses a multi-IoT device system which can communicate with a system server to receive configuration parameters in order to configure multiple IoT devices. No mention of receiving, at a service provider environment from a computing device a request to register the plurality of voice-capturing devices for device-specific accounts, wherein the plurality of voice-capturing devices are detected by the computing device over one or more .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716. The examiner can normally be reached 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/H.Z.W./Examiner, Art Unit 2184   


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184